Title: To Thomas Jefferson from Richard Harison, 3 September 1790
From: Harison, Richard
To: Jefferson, Thomas



Sir
New York Sept. 3d. 1790

I have been honored by your Letter of the 12th. [ins]tant and in consequence have made Enquiries for a Set of the Laws of this State, excluding those published by Messrs. Varick and Jones. With some difficulty I have found such a Set consisting 1st. of a Volume compiled by Peter Van Schaack under the Directions of the Legislature, comprehending all the Acts that were in force in 1773. inclusive. 2ndly. of the Acts passed in 1774 and 1775. 3rdly. of a Volume containing the Acts from the first Meeting of the Legislature after the Revolution to 1784 inclusive. 4th. of the Acts from 1784 to 1789 inclusive.
These are not all of them bound up in regular Order. The Acts of 1774 and 1775 having been very scarce, were bound with other Acts by Gentlemen of the Profession, as they could be procured. The Edition of Laws already in the Office of State,  contains all those public Acts which were in [force] in March 1789, with perhaps one or two Exceptions. Consequently they exhibit the Legislation of New York in its State at that Time, the other Volumes which I have mentioned, shew its Progress. I have directed these Books to be reserved until I am honored with your further Commands upon the subject.
Previous to Mr. Van Schaack’s Edition of our Laws, there had been several mentioned in his preface. Some of these may perhaps be met with, if it should be thought of any Importance.
I have not supposed it necessary to obtain the Laws of this State passed in July 1789, and in the present Year. They may be had by sending to Messrs. Child & Loudon, Printers to the State at those Periods.
Be assured, Sir, that your other Commands will be executed with that Attention which their Importance appears to demand, and that I shall be ready to exert myself with the utmost Zeal, upon every occasion where the general service may render it necessary. With the highest Respect, I have the Honor, to be, Sir, Your most obedt. and most humble Servt:,

Rrich: Harison

